internal_revenue_service number release date index number ------------------------------------------------------------ --------------------- ---------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-104377-14 date date re --------------------------------------------- ----------------------------------------------------------- legend date decedent trust date date spouse accountant trust a son accounting firm accountant date ------------------------ -------------------------------- --------------------------------------------------------------- --------------------------- ------------------ ------------------------- ----------------------- ---------------------------------------- --------------------------------- -------------------------------------- -------------------- ---------------------- dear -------------------- this letter responds to your authorized representative’s letter of date and other submissions requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into a qualified terminable_interest qtip_trust and non-qtip trust under sec_20_2056_b_-7 of the estate_tax regulations and for additional rulings with respect to the severed trusts plr-104377-14 facts the facts and representations submitted are as follows on date decedent executed a revocable_trust trust on date decedent executed a sixth amended and restated declaration of trust decedent died on date survived by spouse section of trust provides that if spouse survives decedent the entire residue of the trust estate is to be held administered and distributed in accordance with the provisions of article marital trust the co-trustees of marital trust are spouse and accountant article provides in relevant part that the trustee is to distribute all of the net_income of marital trust to or for the benefit of spouse in convenient intervals but not less often than monthly during spouse’s lifetime the trustee may also distribute to spouse or for her benefit so much of the principal of marital trust for her health maintenance and support in reasonable comfort upon the death of spouse after the payment of certain expenses the balance of marital trust will be distributed to trust a for the benefit of decedent’s son son if son does not survive decedent but leaves descendants surviving him then the balance of the trust estate is to be divided among several grandchildren’s trusts as stated in section section provides that i t is decedent’s intention that this marital trust qualify to the extent an election is made for the federal estate_tax_marital_deduction if the federal estate_tax is applicable to decedent’s estate section provides in part that the trustee may elect to have a specific_portion or all of the marital trust which portion is referred to as the qualified share treated as qualified_terminable_interest_property for federal estate_tax purposes section c provides that the division of marital trust is to be made with such formalities and in the manner as will comply with the requirements of sec_20_2056_b_-7 section d provides in part that the trustee may also divide any trust created for the qualified share into separate sub-trusts as of the decedent’s death and each such trust shall be subject_to the identical dispositive and administrative provisions during the lifetime of spouse however the trustee may make different tax elections including the allocation of the gst_exemption with respect to each separate trust any sub-trust to which a portion of decedent’s gst_exemption has been allocated shall be referred to as a gst exempt marital trust any sub-trust to which no gst_exemption has been allocated shall be referred to as a non gst-exempt marital trust plr-104377-14 spouse and accountant are the co-executors of decedent’s estate spouse engaged accounting firm to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return although accountant is a principal at accounting firm accountant and spouse represent that they relied on the estate_planning expertise of accountant to prepare decedent’s form_706 on date the form_706 was timely filed on behalf of the estate the form_706 did not evidence any intent to divide marital trust into two separate trusts a qualified share qtip_trust and a non-qualified share non-qtip trust on schedule m accountant mistakenly listed marital trust as property not subject_to the qtip_election thus no qtip_election was made with respect to marital trust also schedule r was not completed for form_706 it is represented that decedent had not allocated any of his gst_exemption to lifetime transfers you have requested the following rulings an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_20_2056_b_-7 to sever the marital trust into a qtip_trust and a non-qtip trust effective as of the date of decedent’s death an extension of time to make a qtip_election with respect to the qtip_trust portion of the marital trust under sec_2056 of the internal_revenue_code code an extension of time to sever the qtip_trust into a gst exempt qtip_trust and a non gst-exempt qtip_trust pursuant to sec_26_2654-1 of the generation- skipping transfer_tax regulations an extension of time to make a reverse_qtip_election under sec_2652 with respect to the gst exempt qtip_trust an extension of time to allocate decedent’s available gst_exemption to the gst exempt qtip_trust and to the non-qtip trust portion of marital trust law and analysis ruling sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has plr-104377-14 passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do plr-104377-14 not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present case section of trust specifically authorizes the trustee of trust to elect to have a specific_portion or all of marital trust treated as qtip this portion is to be referred to as the qualified share decedent’s form_706 did not evidence any intent to divide marital trust into two separate trusts a qtip_trust and a non-qtip trust moreover accountant mistakenly listed marital trust as property not subject_to the qtip_election thus no qtip_election was made on decedent’s schedule m based on the facts presented and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly decedent’s estate is granted days from the date of this letter to sever marital trust into two trusts a qtip_trust and a non-qtip trust the severance will be effective as of the date of decedent’s death for estate_tax purposes the severance should be made on a supplemental form_706 within days from the date of this letter unequivocally signifying the severance of marital trust moreover we conclude that after marital trust has been severed into a qtip_trust and non-qtip trust an extension of time of days from the date of this letter is granted to make a qtip_election with respect to the qtip_trust portion of the marital trust under sec_2056 ruling sec_3 through sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the plr-104377-14 maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purpose of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for plr-104377-14 the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent's_estate is granted an extension of time of days from the date of this letter to file a supplemental form_706 to sever the qtip_trust into a gst exempt qtip_trust and a non gst-exempt qtip_trust to make a reverse_qtip_election with respect to the gst exempt marital trust and allocate decedent's available gst_exemption to the gst exempt qtip_trust and to the non-qtip trust portion of marital trust the allocation will be effective as of decedent's date of death date the supplemental form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures
